Exhibit 10.1

Execution Version

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 19, 2019 by and among Flotek Industries, Inc., a Delaware corporation (the
“Company”), and the entities and natural persons set forth in the signature
pages hereto (collectively, “BLR Partners”) (each of the Company and BLR
Partners, a “Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, as of the date of this Agreement, BLR Partners has a combined
beneficial and economic ownership interest in shares of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”) totaling, in the
aggregate, 1,616,000 shares, or approximately 2.8% of the Common Stock issued
and outstanding on the date of this Agreement (“BLR Partners’ Ownership”);

WHEREAS, BLR Partners submitted a letter to the Company on January 24, 2019 (the
“Nomination Letter”) nominating two directors to be elected to the board of
directors of the Company (the “Board”) at the 2019 annual meeting of
stockholders of the Company (the “2019 Annual Meeting”); and

WHEREAS, as of the date of this Agreement, the Company and BLR Partners have
determined to come to an agreement with respect to the addition of Mr. Paul W.
Hobby to the Board, the withdrawal by BLR Partners of the Nomination Letter and
the director nominations made pursuant to the Nomination Letter, and certain
other matters, each as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties to this Agreement, intending to be legally bound, agree as follows:

1.    Board Appointment and Related Agreements.

(a)    Board Appointment.

(i)    The Company agrees that immediately following the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to increase the size of the Board from seven (7) to eight
(8) directors and to appoint Mr. Hobby to the Board. Mr. Hobby shall stand for
election at the 2019 Annual Meeting together with the Company’s other nominees.

(ii)    The Company will recommend, support and solicit proxies for the election
of Mr. Hobby at the 2019 Annual Meeting in the same manner as for the Company’s
other nominees at the 2019 Annual Meeting. The Company shall use its reasonable
best efforts to hold the 2019 Annual Meeting no later than May 31, 2019.



--------------------------------------------------------------------------------

(iii)    If Mr. Hobby (or any BLR Replacement Director (as defined below)) is
unable or unwilling to serve as a director, resigns as a director (including as
the result of the receipt of a greater number of votes “withheld” from his or
her election than votes “for” such election at the 2019 Annual Meeting) or is
removed as a director prior to the expiration of the Standstill Period (as
defined below), and at such time BLR Partners’ Ownership is at least the lesser
of (i) 2.0% of the Company’s then outstanding Common Stock and (ii) 1,147,000
shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments) (the “Minimum Ownership
Threshold”), BLR Partners shall have the ability to recommend a substitute
person(s) in accordance with this Section 1(a)(iii) (any such replacement
nominee shall be referred to as a “BLR Replacement Director”). Any BLR
Replacement Director must (A) qualify as “independent” of the Company pursuant
to NYSE listing standards, (B) have the relevant financial and business
experience to be a director of the Company, (C) be reasonably acceptable to the
Board and (D) be independent of BLR Partners (for the avoidance of doubt, the
nomination by BLR Partners of such person to serve on the board of any other
company shall not (in and of itself) cause such person to not be deemed
independent of BLR Partners). The Corporate Governance and Nominating Committee
shall make its determination and recommendation regarding whether such person
meets the foregoing criteria within ten (10) business days after (1) such
nominee as a BLR Replacement Director has submitted to the Company the
documentation required by Section 1(e)(vi) and (2) representatives of the Board
have conducted a customary interview of such nominee. The Company shall use its
reasonable best efforts to conduct any interview(s) contemplated by this section
as promptly as practicable, but in any case, assuming reasonable availability of
the nominee, within ten (10) business days after BLR Partners’ submission of
such nominee. In the event the Corporate Governance and Nominating Committee
does not accept a person recommended by BLR Partners as the BLR Replacement
Director (it being acknowledged that the Corporate Governance and Nominating
Committee cannot unreasonably withhold its approval), BLR Partners shall have
the right to recommend an additional substitute person whose appointment shall
be subject to the Corporate Governance and Nominating Committee recommending
such person in accordance with the procedures described above. Upon the
recommendation of a BLR Replacement Director nominee by the Corporate Governance
and Nominating Committee, the Board shall vote on the appointment of such BLR
Replacement Director to the Board no later than ten (10) business days after the
Corporate Governance and Nominating Committee recommendation of such BLR
Replacement Director; provided, however, that if the Board does not elect such
BLR Replacement Director to the Board (it being acknowledged that the Board
cannot unreasonably withhold its approval) pursuant to this Section 1(a)(iii),
the Parties shall continue to follow the procedures of this Section 1(a)(iii)
until a BLR Replacement Director is elected to the Board. Upon a BLR Replacement
Director’s appointment to the Board, the Board and all applicable committees of
the Board shall consider whether such BLR Replacement Director has the necessary
qualifications to be appointed to any applicable committee of the Board of which
the replaced director was a member immediately prior to such director’s
resignation or removal, and shall appoint such BLR Replacement Director to
either such committees or, if the qualifications for such committees are not
met, to alternative committees of the Board. Any BLR Replacement Director
designated pursuant to this Section 1(a)(iii) replacing Mr. Hobby prior to the
2019 Annual Meeting shall stand for election at the 2019 Annual Meeting together
with the Company’s other nominees.

(b)    BLR Appointee Committee Representation. Immediately following the
execution of this Agreement, the Board and all applicable committees of the
Board shall take all necessary actions to appoint Mr. Hobby as a member of the
Company’s Strategic Capital Committee and as a member of the Corporate
Governance and Nominating Committee of the Board.

 

2



--------------------------------------------------------------------------------

(c)    Director Resignation.

(i)    During the time period starting on the date immediately following the
2019 Annual Meeting and ending on October 30, 2019 (the “October Meeting Date”),
the Company agrees that the Board shall, acting in good faith in a manner
consistent with its fiduciary responsibilities under applicable law, determine
and procure the resignation of one director from the Board (provided, that such
director shall not be Mr. Hobby or Mr. David Nierenberg), with such resignation
to become effective as of the October Meeting Date (the “Resignation”).

(ii)    The Company agrees that immediately following the Resignation, the Board
shall take all necessary actions to decrease the size of the Board from eight
(8) to seven (7) directors. The Company further agrees that from the October
Meeting Date until the expiration of the Standstill Period, the Board shall not
increase the size of the Board to more than seven (7) directors unless such
increase is unanimously approved by the Board.

(d)    Separation of Chairman and CEO Roles.

(i)    The Board agrees to separate the roles of Chairman of the Board and Chief
Executive Officer effective as of the 2019 Annual Meeting.

(ii)    In connection with separating the roles of Chairman of the Board and
Chief Executive Officer, the Board agrees to elect Mr. Nierenberg as Chairman of
the Board effective as of the 2019 Annual Meeting.

(e)    Additional Agreements.

(i)    BLR Partners agrees that it will cause its controlled Affiliates and
Associates (each as defined below) to comply with the terms of this Agreement
and shall be responsible for any breach of this Agreement by any such controlled
Affiliate or Associate. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

(ii)    BLR Partners hereby irrevocably withdraws the Nomination Letter and the
director nominations made pursuant to the Nomination Letter.

(iii)    Upon execution of this Agreement, BLR Partners hereby agrees that it
will not, and that it will not permit any of its controlled Affiliates or
Associates to, (A) nominate or recommend for nomination any person for election
at the 2019 Annual Meeting, directly or indirectly (except as provided in
Section 1(a)), (B) submit any proposal for consideration at, or bring any other
business before, the 2019 Annual Meeting, directly or indirectly, or
(C) initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign with respect to the 2019 Annual Meeting, directly or indirectly. BLR
Partners shall not publicly or privately encourage or support any other
stockholder to take any of the actions described in this Section 1(e)(iii).

 

3



--------------------------------------------------------------------------------

(iv)    BLR Partners agrees that it will appear in person or by proxy at the
2019 Annual Meeting and vote all shares of Common Stock beneficially owned by
BLR Partners at the 2019 Annual Meeting (A) in favor of the slate of directors
recommended by the Board, (B) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal, (C) in accordance with the
Board’s recommendation with respect to the frequency of stockholder advisory
votes on “say-on-pay” proposals and (D) in accordance with the Board’s
recommendations with respect to any other matter presented to stockholders of
the Company for consideration; provided, however, that in the event that
Institutional Shareholder Services Inc. (“ISS”) or Glass, Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to any proposals (other than
the election of directors or the “say-on-pay” proposals referenced in the
foregoing clauses (B) and (C)), BLR Partners shall be permitted to vote in
accordance with ISS’s or Glass Lewis’ recommendation; provided, further, that
BLR Partners shall be permitted to vote in its sole discretion with respect to
any publicly announced proposals relating to a merger, acquisition, disposition
of all or substantially all of the assets of the Company or other business
combination involving the Company requiring a vote of stockholders of the
Company.

(v)    BLR Partners shall promptly (and in any event within five (5) business
days) inform the Company in writing if at any time BLR Partners’ Ownership of
Common Stock decreases to less than the Minimum Ownership Threshold.

(vi)    Prior to the date of this Agreement, Mr. Hobby has submitted to the
Company (x) a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation (including an authorization form to conduct a background check)
required by the Company in connection with the appointment or election of new
Board members and (y) a written representation that such person, if elected as a
director of the Company, would be in compliance, and will comply with, all
applicable confidentiality, corporate governance, conflict of interest, stock
ownership and trading and other policies and guidelines of the Company
applicable to directors. Any BLR Replacement Director will also promptly (but in
any event prior to being placed on the Board in accordance with this Agreement)
submit to the Company (x) a fully completed copy of the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation (including an authorization form to conduct a
background check) required by the Company in connection with the appointment or
election of new Board members and (y) a written representation that such person,
if elected as a director of the Company, would be in compliance, and will comply
with, all applicable confidentiality, corporate governance, conflict of
interest, stock ownership and trading and other policies and guidelines of the
Company applicable to directors.

(vii)    The Parties agree that Mr. Hobby, in addition to all current directors,
will be required to (A) comply with all policies, procedures, codes, rules,
standards and guidelines applicable to members of the Board and (B) keep
confidential all Company confidential information and not disclose to any third
parties (including BLR Partners) discussions or matters considered in meetings
of the Board or Board committees.

 

4



--------------------------------------------------------------------------------

2.    Standstill Provisions.

(a)    BLR Partners agrees that, from the date of this Agreement until the
earlier of (x) the date that is thirty (30) days prior to the deadline for the
submission of stockholder nominations for the 2020 annual meeting of
stockholders pursuant to the Company’s Bylaws or (y) the date that is 120 days
prior to the first anniversary of the 2019 Annual Meeting (the “Standstill
Period”), neither it nor any of its Affiliates or Associates will, and it will
cause each of its Affiliates and Associates not to, directly or indirectly, in
any manner:

(i)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

(ii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of BLR Partners to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

(iii)    deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the members of BLR Partners and otherwise in accordance with this Agreement;

(iv)    seek, or encourage any person or entity, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or, except as specifically permitted in
Section 1, seek, encourage or take any other action with respect to the election
or removal of any directors;

(v)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, (C) affirmatively solicit a third party, on an
unsolicited basis, to make an offer or proposal (with or without conditions)
with respect to any merger, acquisition, recapitalization, restructuring,
disposition or other business combination involving the Company, or knowingly
encourage, initiate or assist any third party in making such an offer or
proposal, or (D) publicly comment on any third party proposal regarding any
merger, acquisition, recapitalization, restructuring, disposition, or other
business combination with respect to the Company by such third party prior to
such proposal becoming public;

(vi)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in Section 1;

 

5



--------------------------------------------------------------------------------

(vii)    seek to advise, encourage, support or influence any person or entity
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders, except in accordance with
Section 1; or

(viii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict BLR Partners from (i) communicating privately with the Board or any
of the Company’s officers regarding any matter, so long as such communications
are not intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (ii) communicating with stockholders of the
Company and others in a manner that does not otherwise violate Section 2(a) or
Section 11, or (iii) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has jurisdiction over BLR Partners.

(c)    Nothing in Section 2(a) or elsewhere in this Agreement shall be deemed to
limit the exercise in good faith by Mr. Hobby of his fiduciary duties solely in
his capacity as a director of the Company.

3.    Representations and Warranties of the Company. The Company represents and
warrants to BLR Partners that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, and (c) the
execution, delivery and performance of this Agreement by the Company does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the Company, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both would constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document or agreement to which the Company is a party or by which
it is bound.

4.    Representations and Warranties of BLR Partners. BLR Partners represents
and warrants to the Company that (a) the authorized signatory of BLR Partners
set forth on the signature page hereto has the power and authority to execute
this Agreement and any other documents or agreements to be entered into in
connection with this Agreement and to bind BLR Partners thereto, (b) this
Agreement has been duly authorized, executed and delivered by BLR Partners, and
is a valid and binding obligation of BLR Partners, enforceable against BLR
Partners in accordance with its terms, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of BLR Partners as currently in effect, (d) the execution, delivery
and performance of this Agreement by BLR Partners does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to BLR Partners, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or

 

6



--------------------------------------------------------------------------------

both would constitute such a breach, violation or default) under or pursuant to,
or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, BLR Partners’ Ownership is 1,616,000 shares of Common Stock and
(f) as of the date hereof, BLR Partners does not currently have, and does not
currently have any right to acquire, any interest in any other securities of the
Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership, and
whether or not to be settled by delivery of Common Stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement) and (g) BLR Partners will not, directly or indirectly,
compensate or agree to compensate Mr. Hobby for his service as a nominee or
director of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its securities.

5.    Press Release; Communications. Promptly following the execution of this
Agreement, the Company shall issue a mutually agreeable press release (the
“Press Release”) announcing certain terms of this Agreement in the form attached
hereto as Exhibit B. Prior to the issuance of the Press Release and subject to
the terms of this Agreement, neither the Company (including the Board and any
committee thereof) nor BLR Partners shall issue any press release or make public
announcement regarding this Agreement or the matters contemplated hereby without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor BLR Partners shall make any public announcement or
statement that is inconsistent with or contrary to the terms of this Agreement.
The Company will provide BLR Partners with a reasonable opportunity to review
and comment on the Company’s Form 8-K disclosing this Agreement prior to its
filing with the Securities and Exchange Commission and will consider in good
faith any comments received from BLR Partners.

6.    Specific Performance. Each of BLR Partners, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that BLR Partners, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other Party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This Section 6 is not the exclusive
remedy for any violation of this Agreement.

 

7



--------------------------------------------------------------------------------

7.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

8.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); (c) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (d) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Flotek Industries, Inc.

10603 W. Sam Houston Parkway N., #300

Houston, TX 77064

  Attention:

John W. Chisholm

  Facsimile:

(281) 605-5554

  Email:

jchisholm@flotekind.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

  Attention:

Bradley C. Faris

  Facsimile:

(312) 993-9767

  E-mail:

bradley.faris@lw.com

If to BLR Partners or any member thereof:

BLR Partners LP

1177 W. Loop S, Suite 1625

Houston, TX 77027

  Attention:

Bradley L. Radoff

  Facsimile:

(832) 202-0207

  Email:

brad@fondrenlp.com

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attention:

Steve Wolosky

      

Ryan Nebel

  Facsimile:

(212) 451-2222

  Email:

swolosky@olshanlaw.com

      

rnebel@olshanlaw.com

9.    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. Each of the Parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns, whether in tort or contract or at law or in equity, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. The Parties acknowledge that nothing in this
Agreement limits the exercise of any director’s fiduciary duty as a director of
the Company under applicable law.

10.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).

11.    Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period or if earlier, until
such time as the other Party or any of its agents, subsidiaries, Affiliates,
successors, assigns, officers, key employees or

 

9



--------------------------------------------------------------------------------

directors shall have breached this section, neither it nor any of its respective
agents, subsidiaries, Affiliates, successors, assigns, officers, key employees
or directors, shall in any way publicly criticize, disparage, call into
disrepute or otherwise defame or slander the other Party or such other Party’s
subsidiaries, Affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiaries who no longer serves in such
capacity at any time following the execution of this Agreement), directors
(including any current director of a Party or a Party’s subsidiaries who no
longer serves in such capacity at any time following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, Affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives;
provided, however, any statements regarding the Company’s operational or stock
price performance or any strategy, plans, or proposals of the Company that do
not disparage, call into disrepute or otherwise defame or slander any of the
Company’s officers, directors, employees, stockholders, agents, attorneys or
representatives (“Opposition Statements”) shall not be deemed to be a breach of
this Section 11; provided, further, that if any Opposition Statement is made by
BLR Partners, the Company shall be permitted to publicly respond with a
statement similar in scope to any such Opposition Statement.

12.    Securities Laws. BLR Partners acknowledges that it is aware, and will
advise each of its representatives who are informed as to the matters that are
the subject of this Agreement, that the United States securities laws may
prohibit any person who has received from an issuer material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

13.    Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any matters related to the 2019 Annual Meeting, except that the Company will
reimburse BLR Partners for its reasonable documented expenses, including legal
fees, incurred in connection with the negotiation and entry into this Agreement
and other matters related to the 2019 Annual Meeting, in an amount not to exceed
$50,000.

14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries; Term. This Agreement contains the entire understanding of
the Parties with respect to the subject matter of this Agreement. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties with respect to the subject matter of this
Agreement other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of the Company and BLR Partners. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties

 

10



--------------------------------------------------------------------------------

hereto and their respective successors, heirs, executors, legal representatives,
and permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to BLR Partners, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of BLR Partners. This Agreement is solely for the benefit of the Parties
and is not enforceable by any other persons or entities. Unless otherwise
mutually agreed in writing by each Party, this Agreement shall terminate at the
expiration of the Standstill Period. Notwithstanding the foregoing, the
provisions of Section 6 through Section 10, Section 13 and this Section 14 shall
survive the termination of this Agreement. No termination of this Agreement
shall relieve any Party from liability for any breach of this Agreement prior to
such termination.

[The remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

FLOTEK INDUSTRIES, INC. By:   /s/John W. Chisholm   Name: John W. Chisholm  
Title:   Chief Executive Officer & President

BLR PARTNERS

 

    BLR Partners LP

 

    By:BLRPart, LP

    General Partner

    By:   /s/Bradley L. Radoff   Name: Bradley L. Radoff   Title:   Sole
Director

    BLRPart, LP

 

    By:BLRGP Inc.


    General Partner

    By:   /s/Bradley L. Radoff   Name: Bradley L. Radoff   Title:   Sole
Director     BLRGP Inc.     By:   /s/Bradley L. Radoff   Name: Bradley L. Radoff
  Title:   Sole Director

    Fondren Management, LP

 

    By:FMLP Inc.


    General Partner

    By:   /s/Bradley L. Radoff   Name: Bradley L. Radoff   Title:   Sole
Director

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

    FMLP Inc.     By:   /s/Bradley L. Radoff   Name: Bradley L. Radoff   Title:
  Sole Director     The Radoff Family Foundation     By:   /s/Bradley L. Radoff
  Name: Bradley L. Radoff   Title:   Director

/s/Bradley L. Radoff Bradley L. Radoff

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

BLR Partners LP

BLRPart, LP

BLRGP Inc.

Fondren Management, LP

FMLP Inc.

The Radoff Family Foundation

Bradley L. Radoff



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

LOGO [g706023gra01.jpg]   

Flotek Industries

10603 W. Sam Houston Pkwy N., Suite 300

Houston, TX 77064

Ph: 713-849-9911

www.flotekind.com

FLOTEK ANNOUNCES BOARD CHANGES

— CEO/Chairman role to be separated; David Nierenberg to be appointed Chairman;

Paul Hobby added as new independent director —

Houston, March 20, 2019 — Flotek Industries, Inc. (“Flotek” or the “Company”)
(NYSE: FTK) today announced that as part of its ongoing commitment to strong
corporate governance, the Board has decided to separate the role of Chairman and
Chief Executive Officer effective as of the 2019 Annual Meeting. John W.
Chisholm will remain as the President and CEO of Flotek. In connection with
separating the roles of Chairman of the Board and CEO, the Board has determined
to elect David Nierenberg as Chairman of the Board effective as of the 2019
Annual Meeting. Mr. Nierenberg will continue to serve as Chairman of the
Strategic Capital Committee, which is currently reviewing a wide range of
options to determine how Flotek will deploy the remaining net proceeds from the
sale of Florida Chemical Company, LLC (“FCC”). L.V. “Bud” McGuire will continue
in the role of Lead Independent Director.

Additionally, Flotek has increased the size of its Board of Directors from seven
to eight directors and has appointed Paul Hobby to the Board, effective
immediately. Mr. Hobby shall stand for re-election at the 2019 Annual Meeting
together with the Company’s other nominees. The Board has also appointed
Mr. Hobby to the Board’s Corporate Governance and Nominating Committee and the
Company’s Strategic Capital Committee.

These initiatives follow constructive dialogue and collaboration with BLR
Partners LP (“BLR”), a Flotek shareholder, regarding the Company’s strategic
plans and Board composition.

“We appreciate the input we have received from BLR and all of our shareholders.
I look forward to working with David, Paul and the rest of the Board to execute
our plan and increase value for shareholders,” said Mr. Chisholm. “We have
executed a number of value-creating initiatives including the sale of the FCC
business and continued cost-cutting programs to improve long-term margins. We
are now refocusing the growth strategy of our Energy Chemistry Technologies
segment to position it for enhanced long-term performance.”

Mr. Nierenberg commented, “I believe that Flotek has significant turnaround
potential and I am excited to take on the role of Chairman at this important
juncture. I look forward to working closely with John and the Board and welcome
the contributions and expertise of our new director, Paul Hobby. This Board will
continue to take the necessary actions to enhance performance and create value
for our shareholders.”

Flotek and BLR have entered into an agreement under which BLR has agreed to
certain customary standstill, voting and other provisions with Flotek. The
complete agreement will be filed in a Form 8-K with the U.S. Securities and
Exchange Commission.



--------------------------------------------------------------------------------

About Paul W. Hobby

Mr. Hobby is a founder and a Managing Partner of Genesis Park LP., a regional
private equity firm that has expertise in communications, energy technologies
and other technology sectors.

Mr. Hobby has served on the board of a number of public companies including:
NRG, Eagle Global Logistics, Stewart Title, Coastal Banc, Amegy Bank of Texas
and Aronex Pharmaceuticals. He is former Chairman of the Houston Branch of the
Federal Reserve Bank of Dallas, the Greater Houston Partnership, the Texas
Ethics Commission, the Texas General Services Commission and the Texas Business
Hall of Fame. He has also held a number of other community leadership positions
over time.

Mr. Hobby is a graduate of the University of Virginia, where he has been honored
for service to the University, and the University of Texas School of Law, where
he has served as an adjunct faculty member and been honored as an Outstanding
Young Alumnus. He has been a guest lecturer at the Rice University Jones School,
the University of Houston, Texas State University and the Stanford University
Graduate School of Business.

About David Nierenberg

David Nierenberg is Founder and President of Nierenberg Investment Management
Company (NIMCO) of Camas, Washington, which manages The D3 Family Funds, which
seeks long term capital gain, principally through investment in a concentrated
portfolio of undervalued micro-cap public equities. He has served on dozens of
not for profit, public, and private for profit boards since 1985.

Mr. Nierenberg is a former partner for consulting firm Bain & Company and has
significant experience in corporate governance. He serves on the Washington
State Investment Board, which oversees $130 billion of public employee
retirement and other funds. Additionally, he chairs The Ira Millstein Center for
Global Markets and Corporate Ownership at Columbia Law School, a world leader in
corporate governance. Previously, he was Vice Chair of the Millstein Center for
Corporate Governance at Yale. David chairs the Research Advisory Committee for
Glass-Lewis, the second largest global proxy advisor.

He currently serves as a director of Rosetta Stone (RST) and Riverview Bancorp
(RVSB).

David earned a B.A. with Distinction in History from Yale College in 1975 and a
J.D. from Yale Law School in 1978. He is a retired member of the Massachusetts
Bar.

About Flotek Industries, Inc.

Flotek develops and delivers prescriptive, reservoir-centric chemistry
technologies to oil and gas clients designed to address every challenge in the
lifecycle of the reservoir and maximize recovery in both new and mature fields.
Flotek’s inspired chemists draw from the power of bio-derived solvents to
deliver solutions that enhance energy production. Flotek serves major and
independent energy producers and oilfield service companies, both domestic and
international. Flotek Industries, Inc. is a publicly traded company
headquartered in Houston, Texas, and its common shares are traded on the New
York Stock Exchange under the ticker symbol “FTK.” For additional information,
please visit Flotek’s web site at www.flotekind.com.



--------------------------------------------------------------------------------

Forward-Looking Statements

Certain statements set forth in this Press Release may constitute
forward-looking statements (within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934) regarding
Flotek Industries, Inc.‘s business, financial condition, results of operations
and prospects. Words such as expects, anticipates, intends, plans, believes,
seeks, estimates and similar expressions or variations of such words are
intended to identify forward-looking statements, but are not the exclusive means
of identifying forward-looking statements in this Press Release.

Although forward-looking statements in this Press Release reflect the good faith
judgment of management, such statements can only be based on facts and factors
currently known to management. Consequently, forward-looking statements are
inherently subject to risks and uncertainties, and actual results and outcomes
may differ materially from the results and outcomes discussed in the
forward-looking statements. Factors that could cause or contribute to such
differences in results and outcomes include, but are not limited to, demand for
oil and natural gas drilling services in the areas and markets in which the
Company operates, competition, obsolescence of products and services, the
Company’s ability to obtain financing to support its operations, environmental
and other casualty risks, and the impact of government regulation.

Further information about the risks and uncertainties that may impact the
Company are set forth in the Company’s most recent filings on Form 10-K
(including without limitation in the “Risk Factors” Section), and in the
Company’s other SEC filings and publicly available documents. Readers are urged
not to place undue reliance on these forward-looking statements, which speak
only as of the date of this Press Release. The Company undertakes no obligation
to revise or update any forward-looking statements in order to reflect any event
or circumstance that may arise after the date of this Press Release.